DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022 and 09/18/2020 are being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
CN 204855118 U
WANG et al. hereinafter WANG
KR 101566691 B1
LEE
KR 20160003412 A
HA et al. hereinafter HA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of LEE.
With respect to claim 1, WANG discloses a device configured to inspect an object (Abstract : a mobile phone waterproof airtight testing jig), the device comprising: 
a lower jig (bottom die 2) configured to support the object to be inspected (Fig. 1 illustrates mobile shell placed on bottom die 2); 
an upper jig (mounting plate 5) configured to contact an upper surface of the object and press the object toward the lower jig (Fig. 2 illustrates mobile shell placed between mounting plate 5 and bottom die 2); 
a plurality of inspection modules (MIC hole sealing cylinder 42 and an MIC hole plugs) configured to contact an outer surface of the object (MIC hole sealing cylinder 42 set on the MIC hole sealing bracket 41 corresponding to the MIC hole of the mobile phone shell to be detected); and 
an air compressor configured to supply air to the plurality of inspection modules (applying air pressure into the space of MIC hole), wherein each of the plurality of inspection modules comprises: 
a jig (sealing mechanism 7) that is configured to contact the outer surface of the object (casing sealing mechanism 6) and defines a chamber configured to communicate air (a jig mounting plate 5 is provided with an air inlet hole 61).
WANG disclose the claimed invention except a valve that defines a passage in communication with the chamber, an air supply line that connects the valve to the air compressor and is configured to guide air to the passage, and a pressure sensor connected to the valve and configured to detect an air pressure in the passage.
LEE invention directed to a leakage inspection apparatus discloses a valve (valve 160, 170) that defines a passage in communication with the chamber (inspection chambers 110), an air supply line (pipe 150) that connects the valve to the air compressor and is configured to guide air to the passage (Fig. 8 illustrate  pneumatic cylinder and electric cylinder the first cylinder 200), and a pressure sensor (pressure sensor 130) connected to the valve and configured to detect an air pressure in the passage (Fig. 7 illustrate pressure sensor 130 positioned to detect air pressure within pipe 150).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG with the teachings of LEE so that WANG invention will have a compressor to supply air to the system and a pressure sensor to measure system pressure within the chamber as disclosed in LEE’s invention for the predicable benefit of testing waterproofness of electronic/mobile device.            
With respect to claim 2, WANG and LEE disclose the device according to claim 1 above. WANG further discloses a width of the jig is larger than an opening defined in a main body of the object, and has a surface configured to face the outer surface of the object and to cover an area between the main body of the object and a sub-body of the object disposed in the opening (Fig. 1 illustrates knob 74 on the sealing mechanism 7 having larger width than mic hole of mobile phone shell and the mobile phone shell placed between mounting plate 5 and bottom die 2).
With respect to claim 3, WANG and LEE disclose the device according to claim 2 above. Lee further discloses the chamber comprises: a communication passage that is in communication with the passage of the valve (pipe 150 is in communication with valve 170); and a groove (through hole 113) that is recessed from the surface of the jig toward the communication passage (test area 111), that is connected to the communication passage, and that is configured to face the object (inspected object 10), and the groove being configured to be spaced apart from the sub-body of the object (Fig. 7 illustrates through hole 113 is spaced apart from object 10 within test area 111).
Lee is silent about a width of the groove is larger than widths of the communication passage and the opening of the object. However, it would have been an obvious matter of design choice to make the width of the groove to be larger than the widths of the communication passage and the opening of the object, since Applicant has not disclosed that such width differences solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Lee’s width arrangement.
With respect to claim 4, WANG and LEE disclose the device according to claim 2 above. WANG further discloses the jig comprises a main body contact end that is disposed at the surface of the jig facing the object and that is configured to contact an outer surface of the main body of the object (As illustrated in Figs. 1 and 2 sealing mechanism 7 facing the phone shell  and is configured to contact the phone shell).
With respect to claim 5, WANG and LEE disclose the device according to claim 1 above. WANG further discloses the jig further comprises: an upper jig contact end configured to contact an outer surface of the upper jig(Fig. 1: 5); and a lower jig contact end configured to contact an outer surface of the lower jig (Fig. 1 and Fig. 2 illustrates the upper and lower Jig contact surface areas).
With respect to claim 6, WANG and LEE disclose the device according to claim 1 above. Lee further discloses the jig (110,120), the valve (170), and the pressure sensor (130)are disposed in a row (Fig. 7).
With respect to claim 7, WANG and LEE disclose the device according to claim 1 above. LEE further discloses the valve (170) comprises a first surface facing the jig (110, 120), and a second surface facing the pressure sensor (130).
With respect to claim 8, WANG and LEE disclose the device according to claim 7 above. Lee further discloses the passage of the valve (170) comprises: a pressure sensing passage (130) that extends from the first surface to the second surface of the valve and is in communication with the chamber of the jig (100); and an air supply passage that is in communication with the pressure sensing passage and connected to the air supply line (Fig. 6 illustrate air supply and its passage from separate air compressors, Fig. 8: pressure sensor 130).
With respect to claim 9, WANG and LEE disclose the device according to claim 8 above. LEE further discloses the pressure sensing passage of one of the plurality of inspection modules is a straight passage that extends along a longitudinal direction of the one of the plurality of inspection modules (Fig. 6 illustrates the pressure sensing passage of pressure sensor 130 to test chamber 110 and 110 is a straight passage that extends along a longitudinal direction of the one of the plurality of test chambers).
With respect to claim 13, WANG and LEE disclose the device according to claim 4 above. Wang further discloses the main body contact end is recessed from the surface of the jig facing the object (Fig. 1 illustrates mounting plate 5 and bottom die 2 houses mobile phone shell within the recessed chamber), and wherein the chamber of the jig comprises: a groove that is recessed from the main body contact end in a direction away from the object; and a communication passage that is defined within the groove and extends to the passage of the valve (Fig. 2 illustrates mobile phase shell within 5 and 2).
With respect to claim 14, WANG and LEE disclose the device according to claim 1 above. WANG further discloses the lower jig and the upper jig are configured to contact the object to thereby define a sealed space with the object disposed between the lower jig and the upper jig (claim 1 describes the jig mounting plate is provided with a shell sealing mechanism), and wherein outer surfaces of the lower jig and the upper jig are configured to be positioned inward relative to the outer surface of the object (as illustrated in Fig. 1 the outer surfaces of the bottom die 2 and the mounting plate 5 are configured to be positioned inward relative to the outer surface of the mobile phone shell).
With respect to claim 15, WANG discloses a device configured to inspect an object including a main body having a plurality of openings and sub-bodies disposed in the plurality of openings (Abstract : a mobile phone waterproof airtight testing jig; Fig. 1), the device comprising: 
a lower jig (bottom die 2) and an upper jig (mounting plate 5) that are configured to support the object (mobile phone shell) and to define a sealed space with the object disposed between the lower jig and the upper jig (claim 1 describes the testing device is sealed); 
a plurality of inspection modules (MIC hole sealing cylinder 42 and an MIC hole plugs) configured to be positioned at the plurality of openings of the object and to contact an outer surface of the object (MIC hole sealing cylinder 42 set on the MIC hole sealing bracket 41 corresponding to the MIC hole of the mobile phone shell to be detected); and 
an air compressor configured to supply air to the plurality of inspection modules (applying air pressure into the space of MIC hole).
 WANG  is silent about each of the plurality of inspection modules comprises a pressure sensor configured to detect air pressure between one of the plurality of inspection module and the outer surface of the object.
LEE invention directed to a leakage inspection apparatus discloses each of the plurality of inspection modules comprises a pressure sensor (pressure sensor 130) configured to detect air pressure between one of the plurality of inspection module (inspection areas 111) and the outer surface of the object (Fig. 7 illustrate pressure sensor 130 positioned to detect air pressure of the inspection areas 111).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG with the teachings of LEE so that WANG invention will have a compressor to supply air to the system and a pressure sensor to measure system pressure within the chamber as disclosed in LEE’s invention for the predicable benefit of testing waterproofness of electronic/mobile device.            
With respect to claim 16, WANG and LEE disclose the device according to claim 15 above. LEE further discloses each of the plurality of inspection modules (inspection areas 111) further comprises: a jig that is configured to contact the outer surface of the object and defines a chamber configured to communicate air (a jig mounting plate 5 is provided with an air inlet hole 61); a valve (valve 160 and 170) that defines a passage in communication with the chamber (inspection space 111); and an air supply line that connects the valve to the air compressor and is configured to guide air to the passage (Fig. 1), and wherein the pressure sensor (pressure sensor 130) is connected to the valve (130) and configured to detect the air pressure in the passage of the valve (as illustrated in Figs. 2 and 3 illustrate two pressure sensors 130 detecting pressure through the through holes 113 formed in each of the two inspection space 111).
With respect to claim 17, WANG and LEE disclose the device according to claim 16 above. Wang further discloses the jig is configured to cover an area between the main body of the object and one of the sub-bodies (Fig. 1 illustrates jig mounting plate 5 and bottom die 2 configured to cover an area between the main body of mobile phone shell).
With respect to claim 18, WANG and LEE disclose the device according to claim 16 above. Wang further discloses the jig is configured to contact the upper jig, the lower jig, and the object disposed between the upper jig and the lower jig (As illustrated in Figs. 1 and 2, the jig is configured to contact the jig mounting plate 5, the bottom die 2, and the mobile phone shell disposed between plate 5 and bottom die 2).
Claims 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG and LEE as applied to claims 1 and 15 above, and further in view of HA.
With respect to claim 10, WANG and LEE disclose the device according to claim 1 above. WANG as modified by LEE disclose plurality of inspection modules monitored by a pressure sensor.
Wang as modified by LEE is silent about a controller connected to a pressure sensor and output the data t collected from the sensor.
HA invention directed to a device for testing a water resistant performance of the electronic components discloses controller 250 in communication with pressure sensor 171 display the result or determination on display 105 (Figs. 1 and 5, Description of embodiment section). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG with the teachings of HA so that WANG invention will have a controller unit with a display as disclosed in HA invention  in order to provide an interface for a user to monitor the unit under test.      
With respect to claim 11, WANG, LEE and HA disclose the device according to claim 10 above. HA further discloses the controller (250) is configured to determine waterproofness of the object based on the data corresponding to the air pressure (Fig. 1 is a perspective view of a waterproof test apparatus 100 for an electronic device).
With respect to claim 12, WANG, LEE and HA disclose the device according to claim 10 above. HA further discloses the controller (250) is configured to: compare the data corresponding to the air pressure of the plurality of inspection modules (Description of embodiment section describe the judgment Unit 170 is configured to determine the waterproof performance of the electronic component (E)); and determine waterproofness of the object based on comparison of the data corresponding to the air pressure of the plurality of inspection modules (claim 1 describes a determination unit for determining the waterproof performance of the electronic component based on the pressure change).
With respect to claim 19, WANG and LEE disclose the device according to claim 15 above. WANG as modified by LEE disclose plurality of inspection modules monitored by a pressure sensor.
Wang as modified by LEE is silent about a controller connected to a pressure sensor and output the data t collected from the sensor.
HA invention directed to a device for testing a water resistant performance of the electronic components discloses controller 250 in communication with pressure sensor 171 display the result or determination on display 105 (Figs. 1 and 5, Description of embodiment section). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG with the teachings of HA so that WANG invention will have a controller unit with a display as disclosed in HA invention  in order to provide an interface for a user to monitor the unit under test.      
With respect to claim 20, WANG, LEE and HA disclose the device according to claim 19 above. HA further discloses the controller (250) is configured to: compare the data corresponding to the air pressure of the plurality of inspection modules (Description of embodiment section describe the judgment Unit 170 is configured to determine the waterproof performance of the electronic component (E)); and determine waterproofness of the object based on comparison of the data corresponding to the air pressure of the plurality of inspection modules (claim 1 describes a determination unit for determining the waterproof performance of the electronic component based on the pressure change).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861 


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861